       Case 2:16-md-02724-CMR Document 1717 Filed 03/19/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                            MDL 2724
 IN RE: GENERIC PHARMACEUTICALS
                                                            16-md-2724
 PRICING ANTITRUST LITIGATION

                                                            HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:                                  Individual Case No. 19-2407
 The State of Connecticut, et al. v. Teva
 Pharmaceuticals USA, Inc., et al.


                JOINT STIPULATION TO EXTEND PAGE LIMITATION

       Defendants and State Plaintiffs hereby agree, subject to the Court’s approval, to extend the

page limitation set forth in Local Rule of Civil Procedure 7.1 to a total of thirty-five (35) pages

with respect to the sur-reply memorandum in opposition to Defendants’ Joint Motion to Dismiss

the Plaintiffs’ State-Law Claims, filed November 2, 2020 (Dkt. 192).

       IT IS SO STIPULATED.


                                          APPROVED and SO ORDERED this 19th day of
                                          March 2021:

                                                  BY THE COURT

                                                  /s/ Cynthia M. Rufe

                                                  CYNTHIA M. RUFE, J.
       Case 2:16-md-02724-CMR Document 1717 Filed 03/19/21 Page 2 of 2




Dated: March 18, 2021


 /s/ W. Joseph Nielsen                 /s/ Sheron Korpus
 W. Joseph Nielsen                     Sheron Korpus
 Assistant Attorney General            KASOWITZ BENSON TORRES LLP
 165 Capitol Avenue                    1633 Broadway
 P.O. Box 120                          New York, NY 10019
 Hartford, CT 06141-0120               Tel: (212) 506-1700
 Tel: (860) 808-5040                   Fax: (212) 506-1800
 Fax: (860) 808-5391                   skorpus@kasowitz.com
 Joseph.Nielsen@ct.gov
                                       /s/ Devora W. Allon
 Liaison Counsel for the States        Devora W. Allon
                                       KIRKLAND & ELLIS LLP
 /s/ Robert L. Hubbard                 601 Lexington Avenue
 Robert L. Hubbard                     New York, NY 10022
 Assistant Attorney General            Tel: (212) 446-5967
 Office of the Attorney General        Fax: (212) 446-6460
 Antitrust Bureau                      devora.allon@kirkland.com
 28 Liberty St., 20th Floor
 New York, NY 10005                    /s/ Chul Pak
 (212) 416-8267                        Chul Pak
 Robert.Hubbard@ag.ny.gov              WILSON SONSINI GOODRICH & ROSATI
                                       Professional Corporation
 Counsel for State of New York         1301 Avenue of the Americas, 40th Fl.
                                       New York, NY 10019
                                       Tel: (212) 999-5800
                                       Fax: (212) 999-5899
                                       cpak@wsgr.com

                                       /s/ Sarah F. Kirkpatrick
                                       Sarah F. Kirkpatrick
                                       WILLIAMS & CONNOLLY, LLC
                                       725 Twelfth Street, N.W.
                                       Washington, D.C. 20005
                                       Tel: (202) 434-5958
                                       skirkpatrick@wc.com

                                       Defendants’ Liaison Counsel
